PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Malawey et al.
Application No. 15/981,874
Filed: 16 May 2018
For: PASSIVE FOOT SENSOR REAL-TIME FEEDBACK METHOD

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed March 9, 2021 (certificate of mailing date March 6, 2021), requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely respond to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed December 28, 2017, which set an extendable two month period for applicant to file an $80 surcharge for the late submission of the inventor’s oath/declaration. No proper reply was timely received in the Office. Therefore, the application became abandoned on August 9, 2018. A Notice of Abandonment was mailed on February 6, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above. 



The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay, which petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. 

The renewed petition states, “… During this time period of December 28, 2017 to August 9, 2018 and beyond, the inventor and the company were transferred to another inventor, Thomas Lupfer.

Lupfer reviewed and expanded on all the business aspects on the invention of the present application and sought foundation financing of a related aspect of the invention.”

This passage from the renewed petition implies Thomas Lupfer was responsible for responding to the December 28, 2017 Notice. If so, why didn’t Mr. Lupfer file a timely reply? The above-quoted passage from the renewed petition does not explain the delay in filing the reply.

The second period of delay, which petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). What date was the abandonment discovered? As petitioner states, the COVID-19 pandemic struck in mid-March 2020. The initial petition was not filed until August or 2020. What about the period of time between the date the abandonment was discovered and mid-March 2020?

The third period of delay petitioner may have to address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). This period of delay is an issue when there is lengthy period of time between when the initial petition to revive was dismissed and when the renewed/reconsideration petition is filed. If petitioner promptly files a renewed petition, this period of delay will not be an issue.

e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due - and a statement addressing the questions posed in this decision.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  




/SHIRENE W BRANTLEY/Attorney Advisor, OPET